Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-3,5,7,9-10,12,14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Korhonen et al (“Korhonen”, US 2006/0143297) in view of Dees (“Dees”, US 2003/0137539)

As per claim 2, Korhonen teaches a method of setting, by a device, a user interface according to user preferences, the method comprising: 
transmitting, to a second device, a request for information on a user interface of the second device ([0075] The user interface data set may be requested by the second mobile telecommunications terminal 101 and transferred to the second 
receiving, from the second device, the information on the user interface of the second device ([0075] The user interface data set may be requested by the second mobile telecommunications terminal 101 and transferred to the second mobile telecommunications terminal 101. [0076] Alternatively, the second mobile telecommunications terminal 101 may directly request the user interface data set from the first mobile telecommunications terminal 100, wherein the user interface data set is transferred to the second mobile telecommunications terminal 101 directly from the first mobile telecommunications terminal 100. See also [0093] XML data transferred used to generate user interface.); 
storing the information on the user interface of the second device ( [0076] Alternatively, the second mobile telecommunications terminal 101 may directly request the user interface data set from the first mobile telecommunications terminal 100, wherein the user interface data set is transferred to the second mobile telecommunications terminal 101 directly from the first mobile telecommunications terminal 100. Transferred herein is interpreted as inherently storing in at least a temporary fashion. See also [0091] memory comprising user interface data.); 
arranging, based on the information on the user interface of the second device, a synchronized user interface of the device ([0091] The user interface data 
displaying the synchronized user interface.( [0092] The control unit 320 may hence read the user interface data, and software routines for using the data, from the memory 360 for controlling the behavior of the other parts of the mobile telecommunications terminal 300.  As will be disclosed in more detail below, the memory 360 may also comprise figure data corresponding to one or more figures presentable on the display, wherein the control unit 320 is adapted to use the configuration data received from the input unit for pointing out one or more of the figures in the memory and to display the figures on the display. See also [0093]).
Korhonen fails to distinctly point out, the arranging the synchronized user interface of the device comprises changing a position of the user interface displayed in the device based on at least one of size of the device, orientation of the device, and available resources. However, Dees teaches the arranging the synchronized user interface of the device comprises changing a position of the user interface displayed in the device based on at least one of size of the device, orientation of the device, and available resources ([0015] In an embodiment the chosen node corresponds to a device characteristic that matches the device.  The chosen node can serve as a reference point for collecting style information.  Since the device characteristics are organized according to a hierarchical tree, it follows that all parent nodes of the chosen node must also correspond to device characteristics that match the device.  This style information should then also be collected. See also [0010]-

As per claim 3, Korhonen teaches the method of claim 2, wherein the synchronized user interface includes an element of at least one of visual, audible, and tactile expression ([0008] behavior, look, sound capabilities [0099]-[0103]).  


As per claim 5, Korhonen teaches the method of claim 2, the arranging the synchronized user interface of the device comprises updating, rearranging, or deleting at least one of appearance, position, and functionality of the user interface of the device (see [0008], [0098]-[0102] user customization of interface on the first device, wherein the customization of the user interface information is sent to the second device utilizing the methods of [0075]-[0076]).  


As per claim 7, Korhonen teaches the method of claim 2, the information on the user interface of the second device includes a display arrangement of the user interface including information on where icons are displayed on the user interface ( [0101] The user of the mobile telecommunications terminal 100 may place other graphical objects on the drawing area by pressing the "G" button 412 which in 

Claim 9 is similar in scope to that of claim 2, and is therefore rejected under similar rationale. 
Claim 10 is similar in scope to that of claim 3, and is therefore rejected under similar rationale. 
Claim 12 is similar in scope to that of claim 5, and is therefore rejected under similar rationale. 
Claim 14 is similar in scope to that of claim 7, and is therefore rejected under similar rationale. 


Claim 4,11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Korhonen et al (“Korhonen”, US 2006/0143297) in view of Dees (“Dees”, US 2003/0137539) in view of Roessler (“Roessler”, US 7,571,391)


As per claim 4, Korhonen teaches the interface data set in an XML format, which is inherently tree structured and generates a new interface data set (Korhonen, [0104]-[0105],[0114]), but fails to distinctly point out an interface management tree. However, Roessler teaches the information on the user interface of the second device includes a user-interface-tree information of the second device (Abstract, detecting multiple changes to a user interface, the user interface having multiple user elements, each change being a change to one of the elements. Column 4 lines 13-29, a user or server action may trigger an update of the UI of data tree. The update may result in changes to multiple portions of the UI or data tree. A change to a portion of the UI tree or data tree is detected by each UI element that is bound to the changed portion of the tree).
Therefore it would have been obvious to an artisan at the time of the invention to combine the teaching of Roessler with Korhonen. Motivation to do so would have been to provide more efficient way of rendering by eliminating redundant rendering thereby increasing system performance.

Claim 11 is similar in scope to that of claim 4, and is therefore rejected under similar rationale. 

Claim 8,15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Korhonen et al (“Korhonen”, US 2006/0143297) in view of Dees (“Dees”, US 2003/0137539) in view of Abbott et al (“Abbott”, US 2003/0046401).

As per claim 8, Korhonen fails to distinctly point out user interface information. However, Abbott teaches the method of claim 2, the information on the user interface of the second device includes user preferences level, scheme types level, and user entity level, the user entity level comprising attributes of the user interface of the second device (See Claim 42, [0096] preferences [0111] themes [0034] UI building block elements).  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teaching of Abbott with Korhonen. Motivation to do so would have been to provide a way to render a user interface based on a number of contributing factors allowing the interface to be modified to the exact information of the synchronized UI.

Claim 15 is similar in scope to that of claim 8, and is therefore rejected under similar rationale. 

Response to Arguments
Applicant’s arguments, see arguments, filed 1/3/2022, with respect to the rejection under 35 USC 102 over Korhonen have been fully considered and are persuasive.  The rejection of claims 2-3,5-7,9-10,12-14 has been withdrawn. 
Examiner has set forth a new rejection under 35 USC 103 specifically in view of Dees as cited above.





Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN F PITARO whose telephone number is (571)272-4071.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on 5712723677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.